      Case 1:18-cr-00293 Document 52 Filed on 06/21/19 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                                ENTERED
                         UNITED STATES DISTRICT COURT                           June 21, 2019
                          SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk
                             BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL ACTION NO. 1:18-CR-293-1
                                             §
GEORGE Z RAFIDI                              §

                                       ORDER

       Having considered defendant George Z Rafidi’s Unopposed Motion for Leave to

File Objection to the Pre-Sentence Investigation report, in the above styled and

numbered cause, the Court is of the opinion that it should be and is GRANTED.

       SIGNED this 21st day of June, 2019.


                                             ______________________________
                                             Fernando Rodriguez, Jr.
                                             United States District Judge




1/1
